Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks filed 09/24/2021 have been acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea relating to mathematical concepts without significantly more. 
Claim 1 recite(s) the limitations such as “estimating a mean spatial frequency of the spatial singular vector” and “determining a weighting for the spatial singular vector based on the estimated mean spatial frequency” which are directed to a judicial exception. This judicial exception is not integrated into a practical application because neither the independent claims, nor the dependent claims provide for these estimating and determining steps being performed outside the human mind and do not necessarily apply or use the judicial exception in a meaningful way beyond generally linking 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claim limitations in addition to the limitation “constructing a filtered data matrix based on the weighted spatial singular vector and the SVD of the data matrix” represent insignificant extra-solution data activity involving gathering and outputting data.
Response to Arguments
Applicant’s arguments, filed 09/24/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claims 1, 13 and 15, specifically with respect to “determine(ing) a weighting for the spatial singular vector based on the estimated mean spatial frequency, wherein the weighting is inversely proportional to the mean spatial frequency”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793